DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 01/28/2022 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Jagadish et al. (US20160057067A1) in view of Tweedy et al (US7136377B1) and Biederman (US7006526B1), Applicant argues on page 9 that in Biederman, while the client 302 advertises an MSS as noted by the Office, data packets are not transferred at this advertised MSS. Nowhere does Biederman teach transferring data packets at the MSS advertised by the client 302. In view of the foregoing, Biederman does not teach or suggest that "the first MSS is communicated by the user device to the VPN concentrator" where the first MSS is "for first data packets for transfer over the second connection," as recited by claim 1. 
Applicant’s arguments are persuasive. An update search shows:
Backman (US20080107026A1) discloses in claim 1 the client (MS) sending information to the host what maximum segment size the client can handle; the host sending a response to the client what maximum segment size the host can handle; or by; the host sending information to the client identifying what maximum segment size the host can handle; the client sending a response to the host identifying what maximum segment size the client can handle; and, letting a router intervene in the response from the host or the client to change the maximum segment size into a maximum segment size based on the router's knowledge about the radio network. Backman fails to teach claim 1 of the instant Application.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. No new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442